FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FREDERICK K. C. PRICE,                   
                  Plaintiff-Appellant,
                  v.
                                              No. 09-55087
JOHN STOSSEL, an individual;
                                                D.C. No.
GLENN RUPPEL, an individual;
AMERICAN BROADCASTING                       2:08-cv-03936-
COMPANIES, INC., a Delaware                    RGK-FFM
corporation; TRINITY FOUNDATION,                OPINION
INC., an entity, form unknown;
OLE ANTHONY, an individual,
              Defendants-Appellees.
                                         
        Appeal from the United States District Court
           for the Central District of California
        R. Gary Klausner, District Judge, Presiding

                   Argued and Submitted
           February 2, 2010—Pasadena, California

                    Filed August 24, 2010

    Before: Mary M. Schroeder, Raymond C. Fisher and
             N. Randy Smith, Circuit Judges.

                 Opinion by Judge Schroeder




                             12685
12688                 PRICE v. STOSSEL


                        COUNSEL

Anthony Michael Glassman (argued), Richelle Kemler,
Glassman, Browning, Saltsman and Jacobs, Inc., Beverly
Hills, California, and Robert A Olson, Greines, Martin, Stein
& Richland, LLP, Los Angeles, California, for plain-
tiff-appellant Frederick K.C. Price.

Andrew M. White, White O’Connor Fink & Brenner LLP,
Los Angeles, California (argued for defendants-appellees),
David E. Fink, White O’Connor Fink & Brenner LLP, Los
Angeles, California, Allison S. Brehm, White O’Connor Fink
& Brenner LLP, Los Angeles, California, Tami Kameda,
White O’Connor Fink & Brenner LLP, Los Angeles, Califor-
nia, for defendants-appellees John Stossel, Glenn Ruppel, and
American Broadcasting Companies, Inc.

William E. Pallares, Lewis Brisbois Bisgaard & Smith, LLP,
Los Angeles, California, for defendants-appellees Trinity
Foundation, Inc. and Ole Anthony.


                         OPINION

SCHROEDER, Circuit Judge:

   Journalists and publishers risk a defamation action when
they put words in a public figure’s mouth. The New Yorker
magazine learned this to its chagrin in Masson v. New Yorker
Magazine, Inc., 501 U.S. 496 (1991). The issue in this case
is whether there are similar risks when a network television
program broadcasts a statement actually made by a public fig-
ure, but presents the statement in a misleading context,
thereby changing the viewer’s understanding of the speaker’s
words.
                        PRICE v. STOSSEL                  12689
   The plaintiff public figure in this case is Dr. Frederick
Price, a minister known for his television evangelism. Defen-
dants are American Broadcasting Companies, Inc. (“ABC”)
and others involved in the production of the news program
“20/20,” including correspondent John Stossel, producer
Glenn Ruppel, and televangelist critics Ole Anthony and Trin-
ity Foundation, Inc., who allegedly provided the original foot-
age of Price to the network. The primary statement in
question comes from a film clip (“the Clip”) of Price deliver-
ing a sermon, in which Price says: “I live in a 25-room man-
sion. I have my own $6 million yacht. I have my own private
jet, and I have my own helicopter, and I have seven luxury
automobiles.” ABC broadcast the Clip suggesting that Price
was boasting about his own wealth, which is substantial. In
fact, however, the Clip was excerpted from part of a longer
sermon in which Price was speaking from the perspective of
a hypothetical person who, though wealthy, was spiritually
unfulfilled. After ABC broadcast a retraction acknowledging
the mistake, this lawsuit ensued.

   The district court dismissed Price’s defamation action as
frivolous under California’s anti-Strategic Lawsuit Against
Public Participation (“anti-SLAPP”) statute, California Code
of Civil Procedure § 425.16(b)(1), which provides for early
dismissal of suits that threaten defendants’ right of expression
under the First Amendment. The district court concluded that
Price could not prove that Defendants’ broadcast of the Clip
was “false” within the meaning of defamation law, because
the plaintiff had elsewhere made similar statements about his
own wealth.

   We conclude, for the reasons explained more fully below,
that the district court’s dismissal of the suit under the anti-
SLAPP statute was premature. The district court erroneously
compared the statements in the Clip with Price’s actual wealth
and possessions, agreeing with Defendants that the Clip was
“substantially true.” Under Masson, however, when dealing
with material that is portrayed as a quotation, we are to com-
12690                   PRICE v. STOSSEL
pare the quotation as published with the words the speaker
actually said. See 501 U.S. at 502. Where the published quota-
tion contains a material alteration of the meaning conveyed by
the speaker, the published quotation is false. Id. at 517. Here,
the context in which Price’s words were presented materially
changed the words’ meaning. Because Price has a reasonable
possibility of proving that the Clip, as broadcast, was false,
and because Defendants relied exclusively on the issue of
non-falsity in their motion to dismiss under the anti-SLAPP
statute, we must reverse the dismissal of the express defama-
tion claim and remand. We express no opinion as to whether
Price can satisfy the remaining elements of a defamation
claim or whether there were any damages. We affirm the dis-
trict court’s dismissal of Price’s implied defamation claims.

                FACTUAL BACKGROUND

   In 1973, Price founded the Crenshaw Christian Center/Ever
Increasing Faith Ministry (“the Church”), which presently
claims a congregation of over 22,000 members. For decades,
Price has televised his sermons through his “Ever Increasing
Faith” television programs. Price preaches a theology known
as the “prosperity gospel,” which emphasizes God’s generos-
ity, particularly financial generosity, and the ability of believ-
ers to claim that generosity for themselves.

   As a self-proclaimed “prophet of prosperity,” Price touts
his own prosperity in his preaching, books, audio recordings,
and public statements. Price is indeed wealthy. The undis-
puted evidence establishes that Price owns an 8,000 square
foot house worth $4.6 million, travels around the world in a
private Gulfstream jet owned by the Church, owns a Rolls
Royce, wears an $8,500 watch, and serves as Chief Executive
Officer of the Church, which Price describes as a $40 million
corporation.

  On March 23, 2007, ABC broadcast a program entitled
“Enough” on its news show “20/20.” The program, hosted by
                       PRICE v. STOSSEL                   12691
ABC news correspondent John Stossel, featured seven indi-
viduals who had taken personal, moral stances on a variety of
topics, including children’s behavior in restaurants, the price
of basketball shoes, politicians’ practice of naming buildings
after themselves, children born out of wedlock, earmarks for
local interests, and treatment of animals by law enforcement.
The portion of the program at issue in this case was a report
on wealthy preachers, as investigated by a non-profit watch-
dog group dedicated to improving the transparency and
accountability of Christian ministries. ABC promoted the
report using teasers and a mini-report on “Good Morning
America,” which included excerpts of the full-length report as
well as silent footage from the Clip of Price’s sermon, with
voice-overs by news presenters pitching the report. It is the
contents of the report, mini-report, and teasers that give rise
to Price’s defamation action.

   The following is a narrative of the seven-minute report,
drawn largely from the district court’s description. The Clip
at issue is emphasized:

    The report begins with a question posed by Stossel:
    “They preach the gospel of giving to God. But how
    much of what you give do they keep for themselves?
    Is it time for someone to say ‘enough’?” Stossel then
    states, “[m]aybe they will do great things with your
    money.” Subsequently, the report shows audiovisual
    clips of several ministers, not including Price.

    The report then turns to a brief interview with a
    member of Price’s congregation, who states that she
    believes her “money is being put to excellent use,
    without one question.” Stossel continues, “[a]nd yet
    her pastor, Fred Price, boasts that . . . [cutting to an
    audio-visual clip of Plaintiff]: ‘I live in a 25-room
    mansion. I have my own $6 million yacht. I have my
    own private jet, and I have my own helicopter, and
    I have seven luxury automobiles.’ ” Stossel states,
12692                  PRICE v. STOSSEL
    “At least he tells people about it, but many preachers
    don’t advertise how well they live.” The report then
    runs video clips of other ministers who are identified
    as less forthcoming about their wealth. Stossel
    explains that some of these other ministers “point out
    that they comply with all IRS regulations.” The
    report then turns to the featured guest, who states
    that complying with all IRS regulations is “not good
    enough.”

    The featured guest, Rusty Leonard, is the founder of
    Ministry Watch, an organization created to improve
    fiscal transparency of ministries and charities. Stos-
    sel presents him as “a deeply religious man who
    invests and lectures about investing in companies
    that he believes have Christian-friendly values.”
    Stossel reports that Leonard left a lucrative Wall
    Street career “because he thought it was un-Christian
    [for ministers, including Price to] ask donors for
    money but [not] reveal how they spend it.” During
    Stossel’s voiceover, images of 10 different ministers
    flash across the screen. Price’s image appears for
    approximately one second. Stossel then states,
    “[Leonard] says donors are being hosed.” The report
    then cuts to Stossel interviewing Leonard. Stossel
    asks Leonard about how he knows donors are being
    hosed. Leonard states, “You’re being hosed if you
    don’t know.”

    Turning to a clip of a Ministry Watch employee, the
    report shows how Ministry Watch asks ministries to
    reveal their finances. A Ministry Watch employee is
    shown making a call in an office: “We sent you a let-
    ter a couple of weeks ago requesting your organiza-
    tion’s latest 990,” she says. Stossel explains, “They
    ask Christian ministries and charities to reveal their
    finances.” Stossel asks Leonard: “So you call up and
    say, ‘Hi, I’d like to know where your money’s
                    PRICE v. STOSSEL                   12693
going,’ and they say, ‘Go to Hell’?” Leonard laughs
and answers, “Essentially. Especially the bad guys,
right? Nobody had ever held them to account from
an independent perspective, right? So they were
totally freaked out by it.” Stossel then remarks how
some of the people have threatened to sue Leonard,
to which Leonard responds: “Bring it on,” and
explains that all he gets are threats, not real lawsuits.
Stossel then explains that “[w]hile most charities
legally must report their finances, ministries are
exempt.”

Stossel reports that Ministry Watch has criticized
approximately 28 religious groups for not revealing
how they spend donations. At this point, an image of
Ministry Watch’s “Transparency List” flashes on the
screen for approximately five seconds, showing the
names of approximately 11 ministries, including
Price’s “Ever Increasing Faith” television ministry.
Stossel then identifies specific ministers, not includ-
ing Price, as televangelists whom Ministry Watch
has criticized for being secretive and having little or
no financial transparency. Leonard states that people
should not donate to such ministries because they are
not open about how they spend donations. Leonard
also notes that the lack of openness “does not mean
that [the ministries are] doing anything wrong,”
although it indicates a “very high probability that
something is wrong there.”

Leonard states that, as indicated on the website Min-
istryWatch.com, there are “good guys” (Shining
Light Ministries) and “bad guys” (Donor Alerts) in
the religious fundraising arena, and that there are “a
lot more good guys than there are bad guys.” Stossel
reports Leonard’s belief that “the vast majority” of
ministries “do a good job and spend your money
well.” Stossel continues by stating that Leonard,
12694                  PRICE v. STOSSEL
    however, remains critical of televangelists who own
    multi-million dollar homes in gated communities
    and travel the world in multi-million dollar jets.
    Leonard states that the leadership of the ministries
    should, like Jesus, maintain some degree of sacrifice.
    Leonard then states that the ministers that he criti-
    cizes do “some good works, but they could spend a
    whole lot more money if they sold the house and the
    car and the jet plane.” The report then discusses
    another televangelist, whose improved financial
    transparency earned praise from Leonard. The report
    ends with the conclusion of Leonard’s interview.

   Following ABC’s broadcast of the report, Price demanded
a retraction on the ground that the Clip, which suggested that
Price was speaking about his own wealth, was taken out of
context. In the actual sermon from which the Clip was
excerpted, Price was telling a parable of unhappiness brought
about by a lack of faith, and he was speaking from the per-
spective of a hypothetical man. In response, on May 11, 2007,
ABC broadcast a retraction on “Good Morning America” and
“20/20,” and posted the retraction on its website. The retrac-
tion, narrated by John Stossel, aired as follows:

    Now I want to correct a mistake we made. Several
    weeks ago, in a story about the financial openness of
    Christian ministries, we heard this clip of televangel-
    ist Frederick Price.

    [Replay of the Clip.]

    We thought Dr. Price, founder of Crenshaw Chris-
    tian Center, was talking about himself, but we later
    learned he was preaching a sermon about a hypothet-
    ical person who had many material possessions but
    lived a spiritually unfulfilled life. We’d used his
    quote out of context, and for that, we apologize to
    Dr. Price and the Crenshaw Christian Center. And
                        PRICE v. STOSSEL                  12695
    we apologize to you if we misled you. Also, the Cen-
    ter sent us a statement saying Dr. Price is paid,
    quote, “a salary commensurate with his duties” and
    that the church, quote, “openly shares its financial
    information with its congregation.”

  This litigation followed.

                PROCEDURAL HISTORY

   Price first filed a defamation action against Defendants in
Los Angeles County Superior Court in July 2007. Defendants
removed to federal court on the basis of diversity jurisdiction.
The parties then agreed to dismissal of the complaint without
prejudice in an attempt to resolve the dispute through media-
tion. When mediation failed, Price filed the complaint again,
this time in the United States District Court for the Southern
District of New York. Defendants moved for a change of
venue, claiming that Price had filed in New York in an
attempt to avoid California’s anti-SLAPP statute. The New
York court granted Defendants’ motion, citing “Price’s appar-
ent — albeit unsuccessful — forum shopping,” and trans-
ferred the action back to the Central District of California.
Price’s amended complaint alleged defamation and intentional
infliction of emotional distress, and sought compensatory,
general, and punitive damages.

   Once the case returned to California, Defendants moved to
strike the amended complaint under the anti-SLAPP statute.
Under California law, defamation “involves the intentional
publication of a statement of fact which is false, unprivileged,
and has a natural tendency to injure or which causes special
damage.” Gilbert v. Sykes, 53 Cal. Rptr. 3d 752, 764 (Ct.
App. 2007) (internal quotation marks omitted). Defendants’
motion to strike addressed only falsity. Defendants’ motion
argued that the broadcast Clip was not false, and that the suit
should therefore be dismissed. Defendants explicitly reserved
their right to challenge the remaining elements of Price’s def-
12696                  PRICE v. STOSSEL
amation claim, such as actual malice and special damages, at
a later stage in the proceedings.

   Defendants’ motion was limited to falsity for tactical rea-
sons apparent from the district court’s earlier published opin-
ion on discovery. See Price v. Stossel, 590 F. Supp. 2d 1262
(C.D. Cal. 2008). Under California law, discovery is automat-
ically stayed when a defendant files an anti-SLAPP motion,
unless the opposing party can demonstrate “good cause.” Cal.
Civ. Proc. Code § 425.16(g). Price had sought discovery on
intent, but after Defendants gave notice they would file an
anti-SLAPP motion, the district court denied Price’s motion
to compel discovery, ruling that Price failed to show good
cause because ABC’s intent was irrelevant to the anti-SLAPP
motion’s narrow focus on falsity. Price, 590 F. Supp 2d at
1270-71. Defendants’ focus on falsity thus avoided discovery
as to their intent when they broadcast the Clip.

   A few months later, the district court granted Defendants’
anti-SLAPP motion, concluding that Price could not establish
a probability that he would prevail on his claims because he
would not be able to establish falsity. The district court com-
pared the assets listed in the Clip (a 25-room mansion, a $6
million yacht, a private jet, a helicopter, and seven luxury
automobiles) with assets that Price actually enjoys, and con-
cluded that the allegedly defamatory Clip was “substantially
true.” The district court also dismissed the claim that the
report implied criminal misconduct.

   Price now appeals to this court. We have jurisdiction under
28 U.S.C. § 1291. We review de novo a district court’s deci-
sion to grant a motion to strike under California’s anti-SLAPP
statute. Vess v. Ciba-Geigy Corp., USA, 317 F.3d 1097, 1102
(9th Cir. 2003).
                          PRICE v. STOSSEL                   12697
                          DISCUSSION

I.    California’s Anti-SLAPP Statute

   [1] California’s anti-SLAPP statute permits courts at an
early stage to dismiss meritless defamation cases “aimed at
chilling expression through costly, time-consuming litiga-
tion.” Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 839
(9th Cir. 2001). The statute was passed in 1993 in response
to the legislature’s concern that strategic defamation lawsuits
were deterring citizens from exercising their political and
legal rights. United States ex rel. Newsham v. Lockheed Mis-
siles & Space Co., 190 F.3d 963, 970 (9th Cir. 1999) (citing
Wilcox v. Superior Court, 33 Cal. Rptr. 2d 446 (Ct. App.
1994)). We have repeatedly held that California’s anti-SLAPP
statute can be invoked by defendants who are in federal court
on the basis of diversity jurisdiction. See Vess, 317 F.3d at
1109; Newsham, 190 F.3d at 970-73. “The hallmark of a
SLAPP suit is that it lacks merit, and [that it] is brought with
the goals of obtaining an economic advantage over a citizen
party by increasing the cost of litigation to the point that the
citizen party’s case will be weakened or abandoned . . . .”
Newsham, 190 F.3d at 970-71. The anti-SLAPP statute
attempts to counteract the chilling effect of strategic suits by
providing that such suits should be dismissed under a special
“motion to strike.” Cal. Civ. Proc. Code § 425.16(b)(1). The
statute provides:

      A cause of action against a person arising from any
      act of that person in furtherance of the person’s right
      of petition or free speech under the United States
      Constitution or the California Constitution in con-
      nection with a public issue shall be subject to a spe-
      cial motion to strike, unless the court determines that
      the plaintiff has established that there is a probability
      that the plaintiff will prevail on the claim.

Id.
12698                   PRICE v. STOSSEL
   The parties in this case do not dispute that this action arises
from an act in furtherance of free speech in connection with
a public issue; the report was broadcast on national television
and featured issues of widespread public interest. For a plain-
tiff to establish a probability of prevailing on a claim, he must
satisfy a standard comparable to that used on a motion for
judgment as a matter of law. Metabolife, 264 F.3d at 840. The
plaintiff “must demonstrate that ‘the complaint is legally suf-
ficient and supported by a prima facie showing of facts to sus-
tain a favorable judgment if the evidence submitted by the
plaintiff is credited.’ ” Id. (quoting Wilcox, 33 Cal. Rptr. 2d
at 454). “[A] defendant’s anti-SLAPP motion should be
granted when a plaintiff presents an insufficient legal basis for
the claims or when no evidence of sufficient substantiality
exists to support a judgment for the plaintiff.” Id. (internal
quotation marks omitted).

II.   Whether the Clip was False: Plaintiff’s Express Defa-
      mation Claim

   The only express defamation claim before us arises from
ABC’s use of the Clip, which was undisputably broadcast out
of context. Price contends that the district court erred in dis-
missing the express defamation claim under the anti-SLAPP
statute because there is a reasonable probability that he will
be able to prove that ABC broadcast a misleading and there-
fore false statement when it aired the Clip.

   The district court characterized California law as holding
that a statement is not “false” for purposes of a defamation
suit if the statement is “substantially true,” citing Vogel v.
Felice, 26 Cal. Rptr. 3d 350, 361 (Ct. App. 2005) (citing Mas-
son, 501 U.S. at 516-17). It explained, citing Masson, that
“[a]n inaccurate statement is considered substantially true if
there is no difference in effect on the mind of the reader from
that which the pleaded truth would have produced.” The dis-
trict court then found that Price “lives an uncommonly
wealthy and luxurious material lifestyle,” and concluded that
                        PRICE v. STOSSEL                  12699
the Clip was therefore “substantially true” because it was
more or less an accurate portrayal of Price’s actual wealth.
The court thus found it immaterial that the Clip portrayed
Price as talking about himself when he was not. The district
court also dismissed Price’s contention that the Clip falsely
conveyed to the viewer the impression that Price was boasting
about his wealth. The court pointed to other public statements
in which Price talked about his own material prosperity. The
court implicitly acknowledged that the Clip itself, as broad-
cast, portrayed a false impression of what Price was saying.

   All parties agree that the controlling authority with respect
to falsity of quoted material is the Supreme Court’s decision
in Masson. Masson involved an article in The New Yorker
magazine about a noted psychoanalyst, Jeffrey Masson, who
was formerly affiliated with the Sigmund Freud Archives. 501
U.S. at 499-500. Masson sued the publisher of the magazine
for printing extensive quotations of his remarks that painted
him in a highly unflattering light. Id. at 500-01. The plaintiff
claimed that he was misquoted, and that the misquotations
were false enough to be defamatory. Id. at 499. The record
contained more than 40 hours of the author’s recorded inter-
views, which enabled the Court to compare what the plaintiff
had actually said with the quotations printed. Id. at 502. There
was material published in the article as quotations that con-
tained statements Masson had not uttered. Id.

   The Supreme Court took the case to decide what degree of
falsity is required to prove “actual malice” for purposes of
summary judgment on a defamation claim brought by a public
figure. Id. at 499. To prove “actual malice,” a plaintiff must
prove the defendant knew the statement was false, or acted in
reckless disregard of its falsity. Id. at 510. Thus, in Masson,
the constitutional question of actual malice necessarily drew
from common law concepts underlying liability, because the
question was how inaccurate a published statement had to be
for a plaintiff to create a triable issue of fact regarding both
falsity and knowledge of that falsity. Id. at 513-18.
12700                    PRICE v. STOSSEL
   [2] Masson explained the common law principle that inac-
curacies alone do not render a statement false if there remains
“substantial truth” to what was said. See id. at 516. Citing
California law, the Court said that “[m]inor inaccuracies do
not amount to falsity so long as ‘the substance, the gist, the
sting, of the libelous charge be justified.’ ” Id. at 517 (quoting
Heuer v. Kee, 59 P.2d 1063, 1064 (Cal. 1936)). The Supreme
Court concluded that, when dealing with quotations, a minor
alteration of the words does not make the quotation “false”
unless the alteration changes the meaning in a material way.
Id. at 517. The Court said that “deliberate alteration of the
words uttered by a plaintiff does not equate with knowledge
of falsity . . . unless the alteration results in a material change
in the meaning conveyed by the statement.” Id.

   The problem for the defendants in Masson was that the
author of the article had in several instances materially
changed the meaning of the plaintiff’s words when she quoted
him. For example, the author quoted Masson as saying that
his superiors at the archives regarded him as an “intellectual
gigolo.” Id. at 502. In fact, Masson simply said that they
thought he was a “private asset but a public liability” and that
he was much “too junior within the hierarchy of analysis, for
these important training analysts to be caught dead with
[him].” Id. at 503. The Supreme Court held that a reasonable
jury could find a material difference between the fabricated
quote and the actual one. Id. at 522. Likewise, the Supreme
Court held that a jury could find that the author materially
misrepresented Masson’s words and tone in a fabricated quote
about the potential impact of his new book. Id. at 524-25. The
reporter quoted Masson as saying that his colleagues “will say
that Masson is a great scholar, a major analyst—after Freud,
. . . the greatest analyst who ever lived.” Id. at 506. In fact,
Masson described his intellectual isolation more than his
superiority when he said that “finally . . . I realized, that I hold
a position that no other analyst holds, including, alas, Freud.”
Id.
                        PRICE v. STOSSEL                  12701
   In concluding that a jury could find these published pas-
sages, among others, to be false, the Supreme Court empha-
sized the special qualities of quotations as a literary
convention. Id. at 511-13. It explained that when an author
chooses to use quotation marks, that choice signals to the
reader that the author is attempting to represent what the
speaker actually said, rather than paraphrasing or conveying
the statement through an interpretive lens. Id. at 511. It also
explained that, when quotations are used, loyalty to the speak-
er’s intended meaning is more important than a precise repro-
duction of the words spoken. Id. at 514-17. The Court
observed that extensive revisions to a quoted statement can
result in no change to the overall meaning, whereas “an exact
quotation out of context can distort meaning, although the
speaker did use each reported word.” Id. at 515.

   The district court apparently considered the presentation of
Price’s remarks to be within the zone of alteration permitted
by Masson. The district court relied on Vogel, a California
case where a defamation action by a public figure was dis-
missed under the anti-SLAPP statute because the alleged
defamatory statements were substantially true. See Vogel v.
Felice, 26 Cal. Rptr. 3d 350 (Ct. App. 2005). The plaintiffs
in Vogel were candidates for public office who challenged
statements the defendant made about them on his public web-
site. Id. at 353. The website accused one plaintiff of being a
“Dead Beat Dad” who “owe[d] [his] [w]ife and kids thou-
sands.” Id. at 355. The plaintiff contended that the statement
was “false in that I do not owe my wife and kids thousands.”
Id. The website accused the second plaintiff of being “Bank-
rupt, Drunk, & Chewin tobaccy.” Id. at 355. That plaintiff
denied that he presently chewed tobacco or that he was an “al-
coholic.” Id. The Court of Appeal ruled that the partial denials
were inadequate to establish the statements were substantially
false and hence the anti-SLAPP motion should have been
granted. Id. at 362-65. The statements had to be regarded as
substantially true. Id. at 362-63.
12702                   PRICE v. STOSSEL
   Vogel, like Masson and this case, involved comparing the
allegedly defamatory statements with the “truth” as acknowl-
edged by the public figure plaintiffs, in order to evaluate
whether the differences between the two were material. The
“truth” in Vogel was derived from the facts plaintiffs admit-
ted. In contrast, the “truth” in Masson was what the plaintiff
had actually said, because the claimed defamatory statements
were published as quotations.

   [3] The district court followed the California Court of
Appeal in Vogel and compared the assets Price identified in
the Clip with some facts Price had acknowledged about the
assets he owned. That was error, because this case, like Mas-
son, involves the truth or falsity of a quotation. In Masson, the
Supreme Court compared the meaning of the material repre-
sented as quotations in the magazine article with the audio
tapes of what Masson actually said in the author’s interviews.
Under Masson, the district court in this case should have com-
pared the meaning conveyed by the Clip as broadcast with the
meaning of Price’s own words in the context of the sermon
he actually delivered.

   [4] Indeed, Masson commented upon the special nature of
quotations as appearing more authoritative and credible than
descriptive passages. 501 U.S. at 511-13. The Supreme Court
observed that “[q]uotations allow the reader to form his or her
own conclusions and to assess the conclusions of the author,
instead of relying entirely upon the author’s characterization
of her subject.” Id. at 511. Even if a fabricated quotation
asserts something that is true as a factual matter, the fabrica-
tion may nonetheless “result in injury to reputation because
the manner of expression or even the fact that the statement
was made indicates a negative personal trait or an attitude the
speaker does not hold.” Id. These observations are particularly
relevant here because Price’s quotation was published using
a medium in which the viewer actually sees and hears the
plaintiff utter the words. See generally White v. Fraternal
Order of Police, 909 F.2d 512, 526-27 (D.C. Cir. 1990) (sen-
                        PRICE v. STOSSEL                  12703
sory impacts of television in comparison to printed word must
be taken into account); Info. Control Corp. v. Genesis One
Computer Corp., 611 F.2d 781, 784 (9th Cir. 1980) (noting
relevance of medium).

  [5] Because under Masson the proper comparison is
between the meaning of the quotation as published and the
meaning of the words as uttered, we conclude that the video
quotation of Price’s statement materially changed the mean-
ing of Price’s words. Price did not make any representations
about his own wealth when he delivered the sermon that was
excerpted in the Clip. In the quote, as misrepresented by the
Clip, Price is speaking about himself, whereas in the context
of the actual sermon, Price is telling a story about someone
entirely different.

   [6] We therefore hold that the district court erred as a mat-
ter of law in dismissing Price’s express defamation claim at
this preliminary stage in the proceedings on the grounds of
lack of falsity. Under controlling Supreme Court precedent on
when journalists’ misquotations of statements made by public
figures are false for purposes of establishing actual malice,
there is a substantial likelihood that Price can establish that
the publication of the Clip was false. Hence we reverse the
district court’s dismissal under the anti-SLAPP statute.

   In so holding, we emphasize the narrow question presented
to this court: whether Price can probably prove that the Clip,
as broadcast, was false. We express no opinion as to whether
Price, on remand, will be able to meet his burden to show a
probability of prevailing on the other elements of his express
defamation claim, including damages and intent.

III.   Implied Defamation

   Price contends the district court erred in dismissing his
claims of implied defamation. Independent of the alleged mis-
representations in the Clip, Price claims that the report
12704                   PRICE v. STOSSEL
implied (1) that he engaged in criminal and/or dishonest con-
duct; and (2) that he lacks transparency in his Church deal-
ings.

   [7] California law recognizes that a defamatory statement
can be “expressly stated or implied.” Forsher v. Bugliosi, 608
P.2d 716, 721 (Cal. 1980). “If the defendant juxtaposes a
series of facts so as to imply a defamatory connection
between them, or otherwise creates a defamatory implication,
he may be held responsible for the defamatory implication,
even though the particular facts are correct.” Weller v. Am.
Broad. Co., 283 Cal. Rptr. 644, 652 n.10 (Ct. App. 1991)
(quoting Prosser, The Law of Torts § 116 (5th ed. Supp.
1988)) (internal alterations omitted). To state a claim for
implied defamation, however, the published statement must
reasonably “be understood as implying the alleged defama-
tory content.” Id. at 651 n.8. This threshold requirement,
derived from the common law, is independent of any constitu-
tional requirements that would otherwise protect speech. Id.

   The district court found that it could not reasonably con-
clude that the broadcast implied criminal wrongdoing by
Price. The district court accurately explained, “[n]owhere in
the ABC Broadcasts is there even the slightest indication that
Plaintiff is either accused, or guilty, of criminal wrongdoing.
In fact, in its only mention of the law, the Report makes clear
that religious organizations such as Plaintiff’s are not legally
required to provide a financial accounting.”

  [8] Price contends that the district court erred because John
Stossel’s exclamations of “Enough!” and the statement that
“Stossel . . . is ‘taking on the case’ ” somehow suggest a
“criminal proceeding or something that deserves to be one.”
We disagree. The broadcast was intended to be a public
exposé of questionable, self-serving conduct on the part of
ministers, but there was no direct statement or suggestion that
a criminal proceeding had been or should be instituted. The
broadcast does suggest people should not continue to give
                        PRICE v. STOSSEL                   12705
money, but we agree with the district court that it would be
unreasonable to infer allegations of criminal wrongdoing from
the statements identified by Price, or elsewhere in the broad-
cast and teasers. The statement that John Stossel is “taking on
the case,” reasonably refers to an investigative television
news reporter, not a prosecutor. The statement thus indicates
that he is taking on a newsworthy issue, not exposing a crime.

   Both parties rely on the California Court of Appeal’s deci-
sion in Weller for support, but it favors Defendants. In Weller,
an antique dealer sued ABC for a broadcast that implied he
had sold a stolen candelabra to the de Young Museum. 283
Cal. Rptr. at 647-48. The broadcast at issue in Weller con-
nected the plaintiff to a convicted felon, described the plaintiff
as “reportedly” out of town during the criminal investigation,
credited a witness who identified the candelabra as stolen, and
asserted that the plaintiff refused to disclose the source of the
candelabra. Id. at 651. The Court of Appeal determined that
this series of facts could reasonably be understood to imply
that the plaintiff had dealt in stolen goods. Id.

   [9] The facts in this case do not approximate those in Wel-
ler, as ABC’s broadcast in this case did not discuss any identi-
fiable crime, and in fact stressed the lack of legal constraints
on the ministries highlighted in the report. Price cannot meet
his burden to show probable success in proving the report
fairly implied criminal conduct under California law, and the
district court therefore correctly dismissed that implied defa-
mation claim.

   Price also contends that even if the broadcast did not imply
accusations of criminal behavior, it nonetheless implied accu-
sations that Price was dishonest. The district court found that
the remaining implications alleged by Price were too vague to
constitute actionable defamation. We agree. Cf. Underwager
v. Channel 9 Australia, 69 F.3d 361, 367 (9th Cir. 1995).

  Finally, with respect to Price’s additional contention on
appeal that the broadcast implied that he lacks transparency in
12706                   PRICE v. STOSSEL
his Church dealings, Price cites to references in the Clip and
Leonard’s inclusion of Price’s ministry as one of the “bad
guys” on Ministry Watch’s “Transparency List.” Because this
argument was not developed in the district court, the district
court did not expressly decide an implied defamation claim
for lack of transparency. We can therefore deem it waived.
See Crawford v. Lungren, 96 F.3d 380, 389 n.6 (9th Cir.
1996). Nevertheless, even if we were to consider Price’s
transparency claim as presented for the first time on appeal,
we would conclude that it should have been dismissed under
the anti-SLAPP statute along with the other implied defama-
tion claims.

   The factual basis for the conclusion that Price’s ministry
lacked transparency was shown to viewers, and a speaker who
outlines the factual basis for his conclusion is protected by the
First Amendment. Gardner v. Martino, 563 F.3d 981, 987
(9th Cir. 2009); Partington v. Bugliosi, 56 F.3d 1147, 1156-
62 (9th Cir. 1995). The report showed footage of a Ministry
Watch employee calling an unspecified ministry to ask for
disclosure of tax filings, and broadcast Leonard’s explanation
that the “bad guys” are those ministries that refuse to accede
to the organization’s requests for voluntary disclosure. A rea-
sonable viewer may or may not agree with Leonard that min-
istries should disclose their financial data whenever a watch-
dog organization asks them for it. The viewer knows, how-
ever, that a ministry’s negative response will land it on the
organization’s “bad guys” list and that Price and his Church
are on it. The report’s criticism that Price and his Church lack
transparency is therefore supported by a disclosed factual
basis, and cannot provide grounds for a successful defamation
suit.

   [10] In sum, because it is unlikely that Price could prevail
on his implied defamation claims, the district court correctly
dismissed them under the anti-SLAPP statute.
                       PRICE v. STOSSEL                  12707
                      CONCLUSION

   For the foregoing reasons, we reverse the district court’s
dismissal of the express defamation claim under the anti-
SLAPP statute, and remand for further proceedings. We
affirm the district court’s dismissal of the implied defamation
claims. The parties shall bear their own costs on appeal.

 REVERSED IN PART, AFFIRMED IN PART, AND
REMANDED.